Exhibit 10(a) Jorden Burt LLP 1025 Thomas Jefferson Street, N.W. 777 Brickell Avenue, Suite 500 Suite 400 East Miami, Florida 33131-2803 Washington, D.C. 20007-5208 (305) 371-2600 (202) 965-8100 Fax:(305) 372-9928 Fax:(202) 965-8104 175 Powder Forest Drive Suite 301 Simsbury, CT06089-9658 (860) 392-5000 Fax:(860) 392-5058 April 23, 2010 Great-West Life & Annuity Insurance Company 8515 East Orchard Road Greenwood Village, Colorado80111 Re: Variable Annuity-1 Series Account Post-Effective Amendment No. 22 to the Registration Statement on Form N-4 File Nos. 333-01153 and 811-07549 Ladies and Gentlemen: We have acted as counsel to Great-West Life & Annuity Insurance Company, a Colorado corporation, regarding the federal securities laws applicable to the issuance and sale of the contracts described in the above-referenced registration statement. We hereby consent to the reference to our name under the caption “Legal Matters” in the prospectus filed as part of the above-referenced registration statement. In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, /s/Jorden Burt LLP Jorden Burt LLP JORDEN BURT LLP www.jordenusa.com
